Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 10/14/2019.Claims 1-19 have been examined.
                                         Claim Rejections - 35 USC § 102
           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8 and 13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jalali et al. (US 2015/0304885).

As of claim 1, Jalali discloses a method of controlling a transmission power of a wireless communication device of a movable object (para [0029] [0066] [FIG. 7] discloses the drone 110 (=movable object) radio sub-system 112 including the radio sub-system transmitter 316 and receiver 318 sub-systems (=communication device) see determining a distance between the movable object and a target object located outside of the movable object (para [0035] discloses round trip communication signal delay of about 2 milliseconds to terminals on the ground (=a target object)  for distances up to 300 kilometers from the drone (=movable object)  and para [0038] discloses the specific frequency band is used for communication to a specific Ground Terminal (GT) (=target object) depends on the relative distance of the GT to the drone (movable object) which corresponds to determine a distance);
determining a transmission power level based on at least the determined distance between the movable object and the target object and a target signal-to-noise level for signals received at the target object (para, [0066] [FIG. 7] discloses  sub-system 112 receives  the measured SINR and compares the received SINR measurement from the GT 120 against a target SINR. If the measured SINR is smaller than the target, then the drone radio sub-system 112 increases the power, If the measured SINR is above the target, then the drone radio sub-system 112 decreases the power on the downlink to the GT 120 (=target object) which corresponds to determine a transmission power level); and 
transmitting signals from the movable object to the target object based on the determined transmission power level (para [0015] the drone radio sub-system transmit signals to the ground/mobile terminals).

As of claim 8, Jalali discloses a system for controlling a transmission power of a wireless communication device of a movable object (para [0029] [0066] [FIG. 7] discloses the drone 110 (=movable object) radio sub-system 112 (=communication device) increases or decreases the power on the downlink which corresponds to controlling a transmission power of a wireless communication device),  
the system comprising:  30Client Ref No. 20]7F0054US Attorney Docket No. 00203.1390. OOUSa memory having instructions stored therein; and an electronic control unit having a processor configured to execute the instructions to: determine a distance between the movable object and a target object located outside of the movable object (para [0035] discloses round trip communication signal delay of about 2 milliseconds to terminals on the ground (=a target object)  for distances up to 300 kilometers from the drone (=movable object)  and para [0038] discloses the specific frequency band is used for communication to a specific Ground Terminal (GT) (=target object) depends on the relative distance of the GT to the drone (movable object) which corresponds to determine a distance);
determine a transmission power level based on at least the determined distance between the movable object and the target object and a target signal-to-noise level for signals received at the target object (para, [0066] [FIG. 7] discloses sub-system 112 receives the measured SINR and compares the received SINR measurement from the GT 120 against a target SINR (=a target signal-to-noise level). If the measured SINR is smaller than the target, then the drone radio sub-system 112 increases the power, If the measured SINR is above the target, then the drone radio 
transmit signals from the movable object to the target object based on the determined transmission power level (para [0015] the drone radio sub-system transmit signals to the ground/mobile terminals).

As of claim 13, Jalali discloses an unmanned aerial vehicle (UAV), [0024] [Fig.1] a drone/Unmanned Aerial Vehicle (UAV)) comprising: a communication device; (para [0037] [FIG. 2] the radio sub-system transmitter 316 and receiver 318 sub-systems (=communication device); a power storage device configured to power the communication device (inherent property)  a memory storing instructions; and an electronic control unit in communication with the communication device (see [FIG. 2A], the drone radio sub-system 112) and configured to control a transmission power of the communication device (para [0066] increases or decreases the power on the downlink which corresponds to controlling a transmission power of a wireless communication device), the controller comprising a processor configured to execute the instructions to:  32Client Ref No. 20]7FOOS4USAttorney Docket No. 00203.1390. OOUSdetermine a distance between the movable object and a target object located outside of the movable object (para, [0066] [FIG. 7] discloses sub-system 112 receives the measured SINR and compares the received SINR measurement from the GT 120 against a target SINR (=a target signal-to-noise level). If the measured SINR is smaller than the target, then the drone radio sub-system 112 increases the power, If the measured SINR is above the target, then the drone 
determine a transmission power level based on at least the determined distance between the movable object and the target object and a target signal-to-noise level for signals received at the target object (para, [0066] [FIG. 7] discloses sub-system 112 receives the measured SINR and compares the received SINR measurement from the GT 120 against a target SINR (=a target signal-to-noise level). If the measured SINR is smaller than the target, then the drone radio sub-system 112 increases the power, If the measured SINR is above the target, then the drone radio sub-system 112 decreases the power on the downlink to the GT  (=target object) which corresponds to determine a transmission power level); and 
transmit signals from the movable object to the target object based on the determined transmission power level (para [0015] discloses the drone radio sub-system transmit signals to the ground/mobile terminals).

                                        Claim Rejections - 35 USC § 103
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
            Claims 2-6, 9-11 and 14-17 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Jalali et al. (US 2015/0304885) in view of Bachrach (US 2016/0327950).
As of claims 2, 9, 14, rejection of claims 1, 8 and 13 cited above incorporated herein, in addition Jalali does not explicitly disclose but  Bachrach teaches  determining the distance between the movable object and the target object comprises: obtaining status information indicative of at least one of a movement or a position of the movable object (Bachrach, para [0026] a relative position between the FDA (=movable object) and the PMD (=target object) be determined using a GPS system to determine a global position of the FDA with corresponds to obtaining status information such as position information of movable object ); and 
using the status information to determine the distance between the movable object and the target object (Bachrach, [0034] the FDA 100  receive the sensor data from PMD 104 (e.g., via wireless RF signal). Correlating the difference between the observed distance and the received distance, FDA 100 determine a distance which corresponds to using the status information to determine the distance). 

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jalali  with the teaching of Bachrach in order to determine a relative position of the movable object).

As of claim 3, rejection of claim 2 cited above incorporated herein, in addition Jalali does not explicitly disclose but  Bachrach teaches the status information includes one or more of a speed, an acceleration, a heading, or a height of the movable object (Bachrach, para [0155] determining speed (magnitude), and/or an acceleration).
 It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jalali with the teaching of Bachrach in order to determine a relative position of the movable object).

As of claim 4, rejection of claim 1 cited above incorporated herein, in addition Jalali does not explicitly disclose but  Bachrach teaches the distance between the movable object and the 29Client Ref. No. 20]7FOOS4US Attorney Docket No. 00203.1390. OOUS target object is based further on a measured height obtained using a sensor of the movable object (Bachrach, para [0034] discloses  the FDA (=movable object)  receive the sensor data  (=height) and/or the distance calculation from PMD (target object) and para [0074] discloses the FDA (=movable object) be configured to travel  path and maintaining a constant altitude H (=height) which corresponds to distance is based on a measured height obtain using a sensor). 

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jalali with the teaching of Bachrach in order to determine a relative position of the movable object).

As of claims 5, 10 and 16, rejection of claims 1, 8 and 13 cited above incorporated herein, in addition Jalali does not explicitly disclose but Bachrach teaches  
measuring a round-trip time elapsed between when a first signal is transmitted from the movable object to the target object and when a second signal is received at the movable object from the target object; and determining the distance between the movable object and the target object based on the measured round-trip time ( Bachrach, para  [0027] discloses round trip time of arrival (RTT) in which a signal is sent and received by a signal transceiver and distance is calculated based on the elapsed time).

It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jalali with the teaching of Bachrach in order to determine a relative position of the movable object).

As of claims 6,11 and 17, rejection of claims 1, 8 and 13 cited above incorporated herein, in addition Jalali does not explicitly disclose but Bachrach teaches  determining the transmission power level further comprises calculating a free-space path loss level based on the determined distance between the movable object and the target object, and determining the transmission power level based on the calculated free-space path loss level ( Bachrach, [0027]  round trip time of arrival (RTT) in which a signal is sent and received by a signal transceiver and distance is 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jalali with the teaching of Bachrach in order to determine a relative position of the movable object).


As of claim 15, rejection of claim 14 cited above incorporated herein, in addition Jalali does not explicitly disclose but Bachrach teaches the status information includes: global positioning system (GPS) coordinates of the movable object or the target object, or one or more of a speed, an acceleration, a heading, or a height of the movable object (Bachrach, para [0155] determining speed (magnitude), and/or an acceleration).
 	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jalali with the teaching of Bachrach in order to determine a relative position of the movable object).

As of claim 19, rejection of claim 13 cited above incorporated herein, in addition Jalali does not explicitly disclose but Bachrach teaches a propulsion device powered by the power storage device (Bachrach, para [0119] the FDA  includes a power system  for powering the various components (=propulsion device).
Allowable Subject Matter
Claims 7,12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471